357 W 54th St. LLC v Iacob (2019 NY Slip Op 04339)





357 W 54th St. LLC v Iacob


2019 NY Slip Op 04339


Decided on June 4, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 4, 2019

Acosta, P.J., Richter, Kapnick, Kahn, Kern, JJ.


9532N 162831/15

[*1] 357 W 54th Street LLC, Plaintiff-Respondent,
vMadalina Iacob, Defendant-Appellant.


Madalina Iacob, appellant pro se.
Lawrence J. Silberman, P.C., New York (Lawrence J. Silberman of counsel), for respondent.

Order, Supreme Court, New York County (Lucy Billings, J.), entered December 5, 2018, which denied defendant's motion for summary judgment dismissing the complaint and for sanctions, unanimously affirmed, without costs.
Defendant's motion was untimely and she failed to establish good cause for the delay (CPLR 3212[a]; Brill v City of New York, 2 NY3d 648, 652 [2004]). Even if the motion were timely, she failed to meet her prima facie burden of establishing that plaintiff fraudulently altered the sublease to remove her guarantor (Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]). In any event, defendant does not explain how, as a matter of law, the inclusion of a guarantor would totally shield her from liability for the fines incurred from her short-term rentals of the apartment.
We have considered defendant's remaining contentions and find them unavailing. We decline plaintiff's request to impose sanctions.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 4, 2019
CLERK